FRICK, J.
I concur. It may, however, not be improper for me to add a few words regarding appellant’s contention that this case should be controlled by the decision in State v. Hill, 44 Utah 79; 138 Pac. 1149, where we held that the evidence, as a matter of law, was insufficient to sustain the verdict of the jury. The inferences that the jury were authorized to deduce from the uncontroverted facts in this case clearly distinguish it from the Hill case. Had there been conclusive evidence in the Hill case that Hill was shot through the body with a revolver, and it was further shown that the revolver in question had been in the hands of the deceased in that case, and no explanation had been made regarding the wound in Hill’s body other than that vouchsafed in this ease, there would be at least some similarity between the cases. In such *371event, however, the decision in the Hill case would have been different. Moreover, the evidence of identification in the Hill case was wholly different in its legal effect from that in this case. While it is true that the witnesses in the Hill case stated that the person they saw before and about the time of the homicide resembled Hill in size and build, yet in every instance when, these witnesses undertook to describe the person they claimed they saw, they described a person other than Hill. The latter statements thus clearly neutralized the prior identifying statements of the witnesses, and thus left Hill wholly unidentified as the person who was supposed to be implicated in the homicide with the slayer who was killed in the saloon, and who it was shown killed the officer. In view of the uncontroverted facts in this case, the jury were justified in entirely ignoring the claim made to the doctor by the appellant that he was shot elsewhere than in the store where the homicide occurred. The all-important facts that appellant was shot through the body by some one, that he was shot about the time and, as all the circumstances show, at the place where the homicide occurred, and that no one discovered or heard of any other shooting occurring on the night of the homicide except at the Morrison store are all unquestioned.
From the foregoing facts, when considered in connection with the other identifying evidence and circumstances, the jury were authorized to conclude — indeed, it is not easy to perceive how rational men could have arrived at any other conclusion — that the appellant was, in fact, shot in Morrison’s store at the time of the homicide. The fact that appellant was not required to take the staled and testify in his own behalf, as pointed out by Mr. Chief Justice STRAUP, cannot affect the inferences that naturally spring from the uncon-troverted facts and circumstances. The jury had a right to assume that, even though the appellant wanted to shield some one from disgrace, if nothing more, and was unwilling to disclose who shot him, yet the public generally had no such interest to shield any one, and for that reason, if the shooting mentioned by the appellant had, in fact, occurred, some one would have discovered the fact, if not the cause, and would have made it known before the trial. The shooting of a hu*372man. being, whatever the canse, in a populous city like Salt Lake, is not such a common and ordinary occurrence that the fact that it occurred can long be kept secret; and yet, if appellant’s claim is true, the shooting in his case has entirely escaped discovery by any one. The jury were not bound to believe what to all others must appear to be unreasonable and wholly improbable. Again, the jury had the further right to believe that any reasonable human being would be willing to suffer most any humiliation rather than to shield a murderer who could commit a murder as foul as was the murder of the Morrisons. In order, therefore, to advise the officers, as well as the public, that some one else committed the dastardly crime, and to give the officers an opportunity to discover and apprehend the real assassin or assassins, any reasonable person situated as was appellant would at least disclose where and for what reason he was shot, even if he did not pursue the person who shot him, and in that way place the responsibility of the Morrison homicide where it belonged. His refusal to do that by refusing to disclose where and by whom his wound was inflicted, left the jury no choice save to accept the natural and probable inferences to be deduced from all the uncontroverted facts and circumstances, and no doubt, in their judgment, those inferences, without a single excéption, pointed to the fact that the appellant was shot in Morrison’s store at the time of the homicide, and hence is guilty of the charge preferred against him.
In view, as pointed out by Mr. Chief Justice STRAUP, that no errors of law occurred at the trial, we have no alternative save to permit the verdict of the jury to stand.